Citation Nr: 0205683	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  97-06 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas 


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include scoliosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel







INTRODUCTION

The veteran had active service from November 1973 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 decision by the 
Department of Veterans Affairs (VA) Waco, Texas  Regional 
Office (RO).  In that decision, the RO denied service 
connection for scoliosis.  Subsequent correspondence referred 
to the claim as a low back condition, to include scoliosis.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  There is no competent medical evidence linking the 
veteran's diagnoses, which include scoliosis, degenerative 
joint disease, and nerve impingement, to service.


CONCLUSION OF LAW

A low back disorder, to include scoliosis, was not incurred 
in or aggravated by service, and degenerative joint disease 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his claim 
for service connection for a low back disorder, to include 
scoliosis, degenerative joint disease and nerve impingement 
and complied with the VA's notification requirements.  The RO 
supplied the veteran with the applicable regulations in the 
SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, a VA examination report from March 1997, and 
VA treatment record from October 1995.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument, as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

Service medical records indicate that that veteran presented 
for evaluation for fitness for military service in October 
1973.  He reported a history of polio at age three, with 
subsequent surgery involving the muscles of the right lower 
extremity.  The veteran reported no problems and no symptoms 
since.  On examination, the right calf measured 14 1/2 inches 
and the left calf measured 14 3/4 inches.  The examiner 
recommended acceptance for military service.  The veteran's 
October 1973 entrance examination was otherwise normal.  In 
November 1974 the veteran was seen complaining of lower back 
pain he did not report any injury or specific activities that 
aggravated his pain.  X-rays taken at that time showed a 
moderate thoracolumbar scoliosis with the convexity to the 
right and rotation of the spinous processes to the left.  The 
examination was otherwise unremarkable.  The veteran was 
diagnosed with scoliosis of the spine.  The veteran was given 
a one month physical profile because of his diagnosis of 
scoliosis.  The veteran's separation examination was 
conducted in November 1974.  A diagnosis of lumbar scoliosis 
was noted.  No other back problems were noted in the 
veteran's service medical records.

An October 1995 VA treatment note indicated that the veteran 
reported a history of scoliosis and back surgery.  He 
reported that the back surgery was done in 1990 because of 
ruptured discs.  He was currently seen with complaints of 
left hip and leg pain.  The veteran indicated that he had 
been experiencing lower back pain for six years.  The veteran 
was diagnosed with degenerative joint disease of the low 
spine, with possible neurologic impingement or a bony 
abnormality.

A VA orthopedic examination was conducted in March 1997 
pursuant to a request by the RO for an opinion by the 
examiner as to whether it was as likely as not that any 
current back disability was caused by or aggravated by 
military service.  The claims file was made available for the 
examiner's review.  The examiner indicated that the veteran 
had a lumbar laminectomy in 1990 for herniated nucleus 
pulposus with radiculopathy down his left leg.  No history of 
any injury was noted.  The examiner noted that "there was 
very little scoliosis noted in [the veteran's] back if any at 
all.  The scoliosis if there is any was certainly not caused 
by military duty and the subsequent lumbar laminectomy has 
nothing to do (sic) with the scoliosis if it is present 
either."  The examiner diagnosed "[q]uestionable scoliosis 
of the lumbar spine which will be ascertained by x-ray with 
no relationship to military duty in the opinion of this 
examiner."

X-rays were taken at the March 1997 VA examination, and no 
change was noticed in the appearance of the lumbar spine 
since x-rays taken in March 1996.  The impression was 
thoracolumbar dextrorotoscoliosis.  The alignment appeared 
normal.  There was a fusion posteriorly and laterally on the 
left L3-4, which appeared solid.  There was also right L3-S1 
fusion with a donor graft from the left iliac wing.  
Narrowing of the L5 disc space was noted.  Nothing acute was 
identified.

III.  Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

If the veteran served 90 days or more during a period of war, 
and arthritis is manifest to a compensable degree within one 
year after separation from service, it may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a grant of 
service connection for a lower back condition to include 
scoliosis.  The reasons follow.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

No pre-existing back conditions were noted in the veteran's 
October 1973 entrance examination report.  The veteran was 
diagnosed with scoliosis while in service, in 1974.  No other 
back conditions were noted at that time.  The Board notes 
that thoracolumbar dextrorotoscoliosis was noted on the x-ray 
taken at the VA examination in March 1973.  Accordingly, the 
question of service connection for scoliosis is dependent on 
whether there is medical evidence of a nexus between the 
veteran's current disability and service.

A VA examiner was specifically requested to review the claims 
file in conjunction with the examination and comment on 
whether it was as likely as not that any of the veteran's 
current back disabilities, to include scoliosis, were caused 
or aggravated by service.  In the March 1997 VA examination 
report, the examiner specifically stated that scoliosis was 
"certainly not caused by military duty."  In addition, the 
examiner reiterated his opinion that the veteran's scoliosis 
had "no relationship to his military duty."  There is no 
other evidence on record that indicates that the veteran's 
scoliosis is a result of or was aggravated by service.  
Accordingly, the Board finds that service connection for 
scoliosis is not warranted.

The Board notes that VA treatment records include a history 
of a lumbar laminectomy in 1990.  However, there is no 
medical evidence linking this surgery to a condition that may 
be attributed to service.  The March 1997 VA examiner 
specifically stated that the veteran's "lumbar laminectomy 
has nothing to do (sic) with the scoliosis", the only back 
condition noted in service.  The Board notes that the veteran 
was requested to submit records of treatment since service, 
or sign release forms to enable the RO to obtain those 
records for him.  No records or releases were submitted by 
the veteran.

Since service, the veteran has been diagnosed with 
degenerative joint disease and nerve impingement.  However, 
those diagnoses were made in 1995 and 1997 respectively.  No 
back conditions, other than scoliosis, were noted in the 
veteran's service medical records.  There is no competent 
medical evidence of record linking either diagnosis to 
service.  Accordingly, service connection is not warranted 
for either of these diagnoses.  In addition, as it was not 
shown to have been diagnosed until many years after service, 
the veteran's degenerative joint disease may not be presumed 
to have been incurred in service.

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of the positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 2001).


ORDER

Service connection for a lower back disorder, to include 
scoliosis, is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

